Title: To Thomas Jefferson from Frédéric L. Hammer, 12 May 1801
From: Hammer, Frédéric L.
To: Jefferson, Thomas


               
                  Sir,
                  Strasbourg, May 12th. 1801. (floreal 22th, 9.)
               
               You would pardon my liberty to address You this linez, (written by an unversed and unexercised in the english language), by one of my fellow-Citizenz, Mr. Kühn, a Gardener or Botanist, who is intended to return to Your Country, where he has sejourned some Yearz. he has brought me from Philadelphia the second original edition of Your Work on the State of Virginia, (with the Appendix to these Notez on Virginia, Philadelphia. 1800.), which is not known with us than by a translation published in france, but very alterated. I have read it with great pleasure, and I am greaved to can not visit myself this remarkable country. The several productions of Plantz, fruitz and seeds &c. that Mr. Kühn has there collected, have induced me to give him the larger instructions on his promise to gather for my Cabinet of natural history, for our Botany-Garden and our economical Society the Productz interessing Europe. I have preférably recommended him the oeconomical, medical, Plantz, &c. who would be useful and interessing for us; as well as the other Vegetables and Cryptogamists, of whom Your countries would contain a great number unknown. Concerning the Animals, my Collection formed by the great and known Naturalist, hermann, my Wife’s father, deceased in the least Year, comprehends about two-hundred quadrupeds, eight hundred birds, &c.—but few from Nord-Amerika. I hope to obtain by this occasion for my Collection some objects of Your countriez so very riches on racez and species unknown, such as of Mousez, flittermouses, &c. &c. even as well on Minerals.
               The nature unites far remote and distant regions by the variety and the exchange of productions, and the mankind by Sciencez and Artz.
               
               A peace-general would re-establish this union too-long interrupted by a War terrible, and ally the nationz for common happiness, and the progress of knowledge.
               If the porter of these linez should want for Your protection, Sir, I would recommend him to Your favour. Your love and Your protection for sciencez assure me, that You would allow of my solicitations, and accept the sincere assurance of sentimentz of high respect from one who has not the honor to be known to You, but to be
               Sir, Your most obedient and devoted servant
               
                  F. L. Hammer. Professeur d’historie naturelle a l’Ecole centrale du Departement du Baz Rhin à Strasbourg. 
               
            